                                                                            Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 1 of 34 Page ID #:402




                                                                                                 1 ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP
                                                                                                   JULIE Z. KIMBALL, State Bar No. 252449
                                                                                                 2  jkimball@elkinskalt.com
                                                                                                   LEANNE OATES VANECEK, State Bar No. 279317
                                                                                                 3  lvanecek@elkinskalt.com
                                                                                                   10345 W. Olympic Blvd.
                                                                                                 4 Los Angeles, California 90064
                                                                                                   Telephone: 310.746.4400
                                                                                                 5 Facsimile: 310.746.4499
                                                                                                 6 Attorneys for Defendants Todd Kaplan,
                                                                                                   Medical Investor Holdings LLC dba
                                                                                                 7 Vertical Companies, Vertical Wellness,
                                                                                                   Inc., Matt Kaplan, Drew Milburn,
                                                                                                 8 Courtney Dorne, Smoke Wallin, Robert
                                                                                                   Scott Kaplan aka Robert Scott, Elyse
                                                                                                 9 Kaplan, Jeff Silver, Iron Angel II, LLC,
                                                                                                   and NCAMBA9, Inc.
                                                                                                10
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11                        UNITED STATES DISTRICT COURT
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12                      CENTRAL DISTRICT OF CALIFORNIA
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13
                                                                                                14 FRANCINE SHULMAN; IRON                       CASE No. 2:19-CV-05413
                                                                                                   ANGEL, LLC; 3F, INC.,
                                                                                                15                                              MIH DEFENDANTS’
                                                                                                              Plaintiffs,                       MEMORANDUM OF POINTS AND
                                                                                                16                                              AUTHORITIES IN SUPPORT OF
                                                                                                        v.                                      MOTION TO DISMISS PLAINTIFFS’
                                                                                                17                                              COMPLAINT, SUBMITTED IN THE
                                                                                                   TODD KAPLAN; MEDICAL                         ALTERNATIVE TO MIH
                                                                                                18 INVESTOR HOLDINGS LLC dba                    DEFENDANTS’ MOTION TO
                                                                                                   VERTICAL COMPANIES;                          COMPEL ARBITRATION AND
                                                                                                19 VERTICAL WELLNESS, INC.;                     STAY ACTION PENDING
                                                                                                   CHARLES HOUGHTON; MATT                       ARBITRATION
                                                                                                20 KAPLAN; DREW MILBURN;
                                                                                                   COURTNEY DORNE; SMOKE                        [Notice of Motion and Motion to
                                                                                                21 WALLIN; ROBERT SCOTT KAPLAN                  Dismiss filed concurrently herewith;
                                                                                                   aka ROBERT SCOTT; ELYSE                      [Proposed] Order lodged concurrently
                                                                                                22 KAPLAN; JEFF SILVER; IRON                    herewith]
                                                                                                   ANGEL II, LLC; NCAMBA9, INC.,
                                                                                                23 and DOES 1 through 10, inclusive,            Judge: Hon. Andre Birotte, Jr.
                                                                                                                                                Date: November 8, 2019
                                                                                                24              Defendants.                     Time: 10:00 A.M.
                                                                                                                                                Courtroom.: 7B
                                                                                                25
                                                                                                                                                Action Filed:       June 20, 2019
                                                                                                26                                              Trial Date:         None Set
                                                                                                27
                                                                                                28
                                                                                                     1226585                                                          Case No. 2:19-CV-05413
                                                                                                                     MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                            Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 2 of 34 Page ID #:403




                                                                                                 1                                             TABLE OF CONTENTS
                                                                                                                                                                                                                           Page
                                                                                                 2
                                                                                                 3 I.          INTRODUCTION ............................................................................................. 9

                                                                                                 4 II.         PLAINTIFFS’ COMPLAINT SHOULD BE DISMISSED ............................. 9

                                                                                                 5             A.      Legal Standard ........................................................................................ 9

                                                                                                 6             B.      Plaintiffs Cannot Establish the RICO Claims ....................................... 10

                                                                                                 7                     1.       Plaintiffs Cannot Use a Federal Statute to State a Claim
                                                                                                                                for Damages Based on Activity that is Illegal Under
                                                                                                 8                              Federal Law ................................................................................ 10

                                                                                                 9                     2.       Vertical Did Not “Conduct” the Alleged Enterprise .................. 11

                                                                                                10                     3.       Plaintiffs Fail to Establish a Pattern of Racketeering
                                                                                                                                Activity ....................................................................................... 11
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                                                (a)      Plaintiffs Fail to Plead Two Predicate Acts for Each
                                                                                                12                                       Defendant ......................................................................... 12
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13                              (b)      Plaintiffs Fail to Plead Continuity .................................... 14

                                                                                                14             C.      Plaintiffs Fail to State a Claim for RICO Conspiracy .......................... 16

                                                                                                15             D.      Plaintiffs Fail To State Any Claim For Fraud....................................... 17

                                                                                                16                     1.       Legal Standard ............................................................................ 17

                                                                                                17                     2.       The Intentional and Negligent Misrepresentation Claims
                                                                                                                                Fail as the Complaint Fails to Allege Any Actionable
                                                                                                18                              Misrepresentation ....................................................................... 18

                                                                                                19                              (a)      Alleged Misrepresentations by Kaplan ............................ 18

                                                                                                20                              (b)      Alleged Misrepresentations by Dorne .............................. 20

                                                                                                21             E.      Plaintiffs Cannot State a Claim for Fraudulent Concealment as
                                                                                                                       the Complaint Fails to Establish a Duty to Disclose the Allegedly
                                                                                                22                     Concealed Facts .................................................................................... 20

                                                                                                23             F.      Ms. Shulman and Iron Angel LLC Lack Standing to Bring
                                                                                                                       Claims for Breach of the Cultivation Agreement or Breach of the
                                                                                                24                     Implied Covenant of Good Faith and Fair Dealing .............................. 22

                                                                                                25             G.      Plaintiffs Cannot Establish a Claim for Breach of Contract of the
                                                                                                                       Cultivation Agreement Against Todd Kaplan or a Breach of Oral
                                                                                                26                     Contract for the Wellsprings Agreement Against NCAMBA9 ............ 23

                                                                                                27             H.      Plaintiffs Cannot Establish a Claim for Breach of the Implied
                                                                                                                       Covenant of Good Faith and Fair Dealing of the Wellsprings
                                                                                                28                     Agreement Against NCAMBA9 or Vertical ........................................ 23

                                                                                                     1226585
                                                                                                                                                    2                         Case No. 2:19-CV-05413
                                                                                                                             MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                            Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 3 of 34 Page ID #:404




                                                                                                 1             I.      Plaintiffs Cannot Establish the Trademark Infringement, False
                                                                                                                       Advertising, or California Common Law Unfair Competition
                                                                                                 2                     Claims ................................................................................................... 24
                                                                                                 3                     1.       Plaintiffs Do Not Have A Valid, Protectible Mark .................... 25
                                                                                                 4                     2.       Plaintiffs Fail To Allege Likelihood of Confusion .................... 26
                                                                                                 5                     3.       Plaintiffs Fail to Plead False Advertising Under the
                                                                                                                                Heightened Pleading Standard.................................................... 28
                                                                                                 6
                                                                                                               J.      Plaintiffs Cannot Establish a Claim for Intentional Interference
                                                                                                 7                     with Contractual Relations Against Todd Kaplan Because He is a
                                                                                                                       Party to the Wellsprings Purchase Agreement ..................................... 28
                                                                                                 8
                                                                                                               K.      Plaintiffs Fail to Establish a Claim for Intentional Interference
                                                                                                 9                     with Prospective Economic Advantage ................................................ 29
                                                                                                10             L.      Plaintiffs Cannot Establish a Claim for Intentional Infliction of
                                                                                                                       Emotional Distress ................................................................................ 30
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                               M.      Ms. Shulman Cannot Establish a Claim for Elder Financial
                                                                                                12                     Abuse..................................................................................................... 31
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13             N.      Plaintiffs Cannot Establish a Claim for Malicious Prosecution ........... 32
                                                                                                14             O.      Rescission and Constructive Trust Are Not Causes of Action ............. 32
                                                                                                15 III.        CONCLUSION ............................................................................................... 33
                                                                                                16
                                                                                                17
                                                                                                18
                                                                                                19
                                                                                                20
                                                                                                21
                                                                                                22
                                                                                                23
                                                                                                24
                                                                                                25
                                                                                                26
                                                                                                27
                                                                                                28
                                                                                                     1226585
                                                                                                                                                     3                         Case No. 2:19-CV-05413
                                                                                                                              MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                            Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 4 of 34 Page ID #:405




                                                                                                 1                                          TABLE OF AUTHORITIES
                                                                                                 2                                                                                                               Page(s)
                                                                                                 3
                                                                                                     Federal Cases
                                                                                                 4
                                                                                                     Ashcroft v. Iqbal,
                                                                                                 5      556 U.S. 662 (2009) ............................................................................................. 10
                                                                                                 6
                                                                                                   Addison Navone, LLC v. Travelers Property Casualty Co. of Am.,
                                                                                                 7   2019 WL 1746035 (C.D. Cal. April 16, 2019)..................................................... 30
                                                                                                 8 Agric. Water v. Occidental Oil & Gas Corp.,
                                                                                                 9   235 F. Supp. 3d 1132 (E.D. Cal. 2017) .................................................... 11, 12, 13
                                                                                                10 Allstate Ins. Co. v. Madan,
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11    889 F. Supp. 374 (C.D. Cal. 1995) ....................................................................... 30
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12 Applied Info. Scis. Corp. v. eBay, Inc.,
                                                      Los Angeles, California 90064




                                                                                                      511 F. 3d 966 (9th Cir. 2007) ............................................................................... 26
                                                         10345 W. Olympic Blvd.




                                                                                                13
                                                                                                14 Avina v. United States,
                                                                                                      681 F. 3d 1127 (9th Cir. 2012) ............................................................................. 30
                                                                                                15
                                                                                                   Bobbleheads.com, LLC v. Wright Bros., Inc.,
                                                                                                16    259 F. Supp. 3d 1087 (S.D. Cal. 2017) ................................................................ 28
                                                                                                17
                                                                                                   Camofi Master LDC v. Associated Third Party Administrators,
                                                                                                18    2016 WL 6834585 (N.D. Cal. Nov. 21, 2016) ..................................................... 32
                                                                                                19 Camp v. Pacific Financial Group,
                                                                                                20   956 F. Supp. 1541 (C.D. Cal. 1997) ............................................................... 12, 13
                                                                                                21 Chung Goh v. Prima Fin. Grp., Inc.,
                                                                                                22   2017 WL 7887860 (C.D. Cal. July 26, 2017) ...................................................... 16

                                                                                                23 Comm. to Protect our Agric. Water,
                                                                                                     235 F. Supp. 3d at 1177 ........................................................................................ 12
                                                                                                24
                                                                                                25 Comwest, Inc. v. American Operator Services, Inc.,
                                                                                                     765 F. Supp. 1467 (C.D. Cal. 1991) ............................................................... 12, 15
                                                                                                26
                                                                                                   CRST Van Expedited, Inc. v. Werner Enterprises, Inc.,
                                                                                                27   479 F. 3d 1099 (9th Cir. 2007) ............................................................................. 29
                                                                                                28
                                                                                                     1226585
                                                                                                                                                    4                         Case No. 2:19-CV-05413
                                                                                                                             MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                            Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 5 of 34 Page ID #:406




                                                                                                 1 Cutler v. Rancher Energy Corp.,
                                                                                                      2014 WL 1153054 (C.D. Cal. Mar. 11, 2014) ..................................................... 20
                                                                                                 2
                                                                                                 3 Deteresa v. Am. Broad. Companies, Inc.,
                                                                                                      121 F. 3d 460 (9th Cir. 1997) ............................................................................... 22
                                                                                                 4
                                                                                                   Eclectic Props. East, LLC v. Marcus & Millichap Co.,
                                                                                                 5
                                                                                                      751 F. 3d 990 (9th Cir. 2014) ............................................................................... 14
                                                                                                 6
                                                                                                   EcoDisc Tech. AG v. DVD Format/Logo Licensing Corp.,
                                                                                                 7    711 F. Supp. 2d 1074 (C.D. Cal. 2010) ................................................................ 28
                                                                                                 8
                                                                                                   Fotinos v. Fotinos,
                                                                                                 9    2013 WL 1195644 (N.D. Cal. Mar. 22, 2013) ..................................................... 15
                                                                                                10 Gonzales v. Raich,
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11   545 U.S. 1 (2005) ................................................................................................. 10
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12 Grupo Gigante SA De CV v. Dallo & Co.,
                                                      Los Angeles, California 90064




                                                                                                     391 F. 3d 1088 (9th Cir. 2004) ............................................................................. 24
                                                         10345 W. Olympic Blvd.




                                                                                                13
                                                                                                14 GSI Tech. v. United Memories, Inc.,
                                                                                                     2014 WL 1572358 (N.D. Cal. Apr. 18, 2014)...................................................... 16
                                                                                                15
                                                                                                16 Halliwell v. A-T Sols.,
                                                                                                     983 F. Supp. 2d 1179 (S.D. Cal. 2013) .................................................................. 9
                                                                                                17
                                                                                                   Hokto Kinoko Co. v. Concord Farms, Inc.,
                                                                                                18   810 F. Supp. 2d 1013 (C.D. Cal. 2011) ................................................................ 24
                                                                                                19
                                                                                                   Holt v. Kormann,
                                                                                                20   2011 WL 13232158 (C.D. Cal. Sept. 27, 2011) ................................................... 23
                                                                                                21 Howard v. America Online,
                                                                                                22   208 F. 3d 741 (9th Cir. 2000) ............................................................................... 16
                                                                                                23 Ixchel Pharma, LLC v. Biogen, Inc.,
                                                                                                24    930 F. 3d 1031 (9th Cir. 2019) ............................................................................. 29

                                                                                                25 James v. City of Costa Mesa,
                                                                                                     700 F. 3d 394 (9th Cir. 2012) ............................................................................... 11
                                                                                                26
                                                                                                27 Kwan v. SanMedica Int’l,
                                                                                                     854 F. 3d 1088 (9th Cir. 2017) ............................................................................. 10
                                                                                                28
                                                                                                      1226585
                                                                                                                                                    5                         Case No. 2:19-CV-05413
                                                                                                                             MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                            Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 6 of 34 Page ID #:407




                                                                                                 1 Kythera Biopharmaceuticals, Inc. v. Lithera, Inc.,
                                                                                                      998 F. Supp. 2d 890 (C.D. Cal. 2014) ............................................................ 24, 25
                                                                                                 2
                                                                                                 3 Lintz v. Bank of America, N.A.,
                                                                                                      2013 WL 5423873 (N.D. Cal. Sept. 27, 2013)..................................................... 31
                                                                                                 4
                                                                                                   Malhotra v. Copa de Ora Realty, LLC,
                                                                                                 5
                                                                                                      673 F. App’x 666 (9th Cir. 2016) ......................................................................... 14
                                                                                                 6
                                                                                                   Markowitz v. Diversified Lending Group, Inc.,
                                                                                                 7    2009 WL 10670690 (C.D. Cal. Sept. 3, 2009) ..................................................... 31
                                                                                                 8
                                                                                                   Monreal v. GMAC Mortg., LLC,
                                                                                                 9    948 F. Supp. 2d 1069 (S.D. Cal. 2013) .......................................................... 17, 18
                                                                                                10 NovelPoster v. Javitch Canfield Group,
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11   2014 WL 5687344 (N.D. Cal. Nov. 4, 2014) ....................................................... 22
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12 Forest City Residential Mgmt., Inc. ex rel. Plymouth Square Ltd.
                                                      Los Angeles, California 90064




                                                                                                     Dividend Hous. Ass’n v. Beasley,
                                                         10345 W. Olympic Blvd.




                                                                                                13
                                                                                                     71 F. Supp. 3d 715 (E.D. Mich. 2014) ................................................................. 11
                                                                                                14
                                                                                                   Ravet v. Solomon, Ward, Seidenwurm & Smith, LLP,
                                                                                                15   2007 WL 2088381 (S.D. Cal. July 17, 2007) ....................................................... 14
                                                                                                16
                                                                                                   Rearden LLC v. Rearden Commerce, Inc.,
                                                                                                17   683 F. 3d 1190 (9th Cir. 2012) ....................................................................... 24, 25
                                                                                                18 Reno Air Racing Ass’n, Inc. v. McCord,
                                                                                                19   452 F. 3d 1126 (9th Cir. 2006) ............................................................................. 25
                                                                                                20 Schneider v. TRW, Inc.,
                                                                                                21    938 F. 2d 986 (9th Cir. 1991) ............................................................................... 30

                                                                                                22 Sever v. Alaska Pulp. Corp.,
                                                                                                       978 F. 2d 1529 (9th Cir. 1992) ....................................................................... 15, 16
                                                                                                23
                                                                                                24 In re Silva,
                                                                                                       539 B.R. 172 (2015) ............................................................................................. 22
                                                                                                25
                                                                                                   Spy Optic, Inc. v. Alibaba.Com, Inc.,
                                                                                                26     163 F. Supp. 3d 755 (C.D. Cal. 2015) .................................................................. 27
                                                                                                27
                                                                                                   Stewart v. Wachowski,
                                                                                                28     2005 WL 6184235 (C.D. Cal. June 14, 2005)...................................................... 14
                                                                                                      1226585
                                                                                                                                                    6                         Case No. 2:19-CV-05413
                                                                                                                             MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                            Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 7 of 34 Page ID #:408




                                                                                                 1 Taguinod v. World Sav. Bank,
                                                                                                       755 F. Supp. 2d 1064 (C.D. Cal. 2010) .......................................................... 32, 33
                                                                                                 2
                                                                                                 3 UMG Recordings, Inc. v. Glob. Eagle Entm’t, Inc.,
                                                                                                       117 F. Supp. 3d 1092 (C.D. Cal. 2015) .......................................................... 19, 20
                                                                                                 4
                                                                                                   Walter v. Drayson,
                                                                                                 5
                                                                                                       538 F. 3d 1244 (9th Cir. 2008) ............................................................................. 11
                                                                                                 6
                                                                                                   Webster v. HSBC USA Nat’l Ass’n,
                                                                                                 7     2012 WL 13012700 (C.D. Cal. March 5, 2012) .................................................. 23
                                                                                                 8
                                                                                                   In re Wellpoint, Inc. Out-of-Network UCR Rates Litig.,
                                                                                                 9     903 F. Supp. 2d 880 (C.D. Cal. 2012) ...................................................... 12, 13, 14
                                                                                                10 Wynn v. Nat’l Broadcasting Co.,
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11   234 F. Supp. 2d 1067 (C.D. Cal. 2002) ................................................................ 29
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12 Wyrzykowski Cty. of Marin,,
                                                      Los Angeles, California 90064




                                                                                                     2015 WL 3613645, at *13–14 (N.D. Cal. June 9, 2015) ..................................... 15
                                                         10345 W. Olympic Blvd.




                                                                                                13
                                                                                                14 Yastrab v. Apple Inc.,
                                                                                                      173 F. Supp. 3d 972 (N.D. Cal. 2016)............................................................ 17, 18
                                                                                                15
                                                                                                16 State Cases
                                                                                                17 Applied Equip. Corp. v. Litton Saudi Arabia, Ltd.,
                                                                                                      7 Cal. 4th 503 (1994) ............................................................................................ 29
                                                                                                18
                                                                                                19 Bank of Am. Corp.,
                                                                                                      198 Cal. App. 4th at 8 ..................................................................................... 21, 22
                                                                                                20
                                                                                                   Embarcadero Mun. Improvement Dist. v. County of Santa Barbara,
                                                                                                21    88 Cal. App. 4th 781 (2001) ................................................................................. 33
                                                                                                22
                                                                                                   Fleishman v. Superior Court,
                                                                                                23    102 Cal. App. 4th 350 (2002) ............................................................................... 32
                                                                                                24 Hughes v. Pair,
                                                                                                25   46 Cal. 4th 1035 (2009) ........................................................................................ 30
                                                                                                26 L.A. Mem’l Coliseum Comm’n v. Insomniac, Inc.,
                                                                                                27    233 Cal. App. 4th 803 (2015) ............................................................................... 21

                                                                                                28
                                                                                                      1226585
                                                                                                                                                    7                         Case No. 2:19-CV-05413
                                                                                                                             MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                            Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 8 of 34 Page ID #:409




                                                                                                 1 McClintock v. West,
                                                                                                      219 Cal. App. 4th 540 (2013) ............................................................................... 30
                                                                                                 2
                                                                                                 3 Nakash v. Superior Court,
                                                                                                      196 Cal. App. 3d 59 (1987) .................................................................................. 32
                                                                                                 4
                                                                                                   Weinbaum v. Goldfarb, Whitman & Cohen,
                                                                                                 5
                                                                                                      46 Cal. App. 4th 1310 (1996) ............................................................................... 29
                                                                                                 6
                                                                                                   Zucchet v. Galardi,
                                                                                                 7    229 Cal. App. 4th 1466 (2014) ............................................................................. 32
                                                                                                 8
                                                                                                   Statutes
                                                                                                 9
                                                                                                   15 U.S.C. § 1125(a) ................................................................................................... 24
                                                                                                10
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 18 U.S.C. § 1962(c) ............................................................................................. 11, 16
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12 21 U.S.C. § 801 et seq. .............................................................................................. 10
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13 Cal. Welf. & Inst. Code § 15610.27 .......................................................................... 31
                                                                                                14 Cal. Bus. & Prof. Code § 17500, et seq ..................................................................... 24
                                                                                                15
                                                                                                   Federal Rule of Civil Procedure 17 ........................................................................... 22
                                                                                                16
                                                                                                17
                                                                                                18
                                                                                                19
                                                                                                20
                                                                                                21
                                                                                                22
                                                                                                23
                                                                                                24
                                                                                                25
                                                                                                26
                                                                                                27
                                                                                                28
                                                                                                      1226585
                                                                                                                                                     8                         Case No. 2:19-CV-05413
                                                                                                                              MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                            Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 9 of 34 Page ID #:410




                                                                                                 1 I.          INTRODUCTION
                                                                                                 2             Plaintiffs’ attempt to turn a local business dispute subject to mandatory
                                                                                                 3 arbitration into a federal case under the Racketeer Influenced and Corrupt
                                                                                                 4 Organizations Act (“RICO”) should be rejected.
                                                                                                 5             Defendant NCAMBA9, Inc. (“NCAMBA9”) entered into a Reciprocal
                                                                                                 6 Membership and Cultivation Agreement (the “Cultivation Agreement”) with
                                                                                                 7 Plaintiffs regarding the cultivation of cannabis on property located in Lompoc,
                                                                                                 8 California. The Cultivation Agreement contains a broad arbitration clause requiring
                                                                                                 9 a mandatory mediation and arbitration of any disputes in Santa Barbara, California.
                                                                                                10             Plaintiffs breached the Cultivation Agreement, and NCAMBA9 filed a
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 demand for arbitration, but Plaintiffs refused to participate in mediation or
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12 arbitration. NCAMBA9 was then forced to file a petition to compel arbitration in
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13 the California Superior Court, which was granted.
                                                                                                14             One day after the California Superior Court, Santa Barbara County, Hon.
                                                                                                15 Timothy J. Staffel presiding, granted NCAMBA9’s petition to compel arbitration,
                                                                                                16 and further ordered the parties to complete said arbitration before December 31,
                                                                                                17 2019 (which Plaintiffs’ counsel agreed to do in open court), Plaintiffs filed a 132-
                                                                                                18 page complaint in federal court (the “Complaint”), asserting twenty-five claims. At
                                                                                                19 least eleven of the claims are subject to arbitration pursuant to the Cultivation
                                                                                                20 Agreement, and the remaining claims should be stayed pending the outcome of the
                                                                                                21 arbitration. If the claims are not subject to arbitration or stayed pending arbitration,
                                                                                                22 they fail to state a claim as a matter of law for reasons herein.
                                                                                                23 II.         PLAINTIFFS’ COMPLAINT SHOULD BE DISMISSED
                                                                                                24             A.    Legal Standard
                                                                                                25             A motion to dismiss under Federal Rule of Civil Procedure (“F.R.C.P.”)
                                                                                                26 12(b)(6) “tests the legal sufficiency of the pleadings and allows a court to dismiss a
                                                                                                27 complaint upon a finding that the plaintiff has failed to state a claim upon which
                                                                                                28 relief may be granted.” Halliwell v. A-T Sols., 983 F. Supp. 2d 1179, 1181 (S.D.
                                                                                                     1226585
                                                                                                                                                 9                         Case No. 2:19-CV-05413
                                                                                                                          MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                       Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 10 of 34 Page ID #:411




                                                                                                 1 Cal. 2013). “[A] complaint must contain sufficient factual matter, accepted as true,
                                                                                                 2 to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
                                                                                                 3 662, 678 (2009) (citation omitted). This requires more than “a sheer possibility that
                                                                                                 4 a defendant has acted unlawfully.” Kwan v. SanMedica Int’l, 854 F.3d 1088, 1096
                                                                                                 5 (9th Cir. 2017) (citing Iqbal, 556 U.S. at 678). “A claim has facial plausibility when
                                                                                                 6 the plaintiff pleads content that allows the court to draw the reasonable inference
                                                                                                 7 that the defendant is liable for the misconduct alleged.” Id. “In assessing whether a
                                                                                                 8 party has stated a claim upon which relief can be granted, a court must take all
                                                                                                 9 allegations of material fact as true and construe them in the light most favorable to
                                                                                                10 the nonmoving party.” Id. “[C]onclusory allegations of law and unwarranted
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 inferences [ ] are insufficient to avoid dismissal.” Id. (citations omitted).
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12             B.    Plaintiffs Cannot Establish the RICO Claims
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13                   1.     Plaintiffs Cannot Use a Federal Statute to State a Claim for
                                                                                                                            Damages Based on Activity that is Illegal Under Federal Law
                                                                                                14
                                                                                                               Plaintiffs concocted an elaborate tale of scheming and conspiracy to obtain
                                                                                                15
                                                                                                     treble damages under the federal RICO statute. But Plaintiffs’ alleged damages
                                                                                                16
                                                                                                     relate to their local cannabis business, which is illegal under the federal Controlled
                                                                                                17
                                                                                                     Substances Act, 21 U.S.C. § 801 et seq. (“CSA”). 1 See Complaint ¶177 (“Plaintiffs
                                                                                                18
                                                                                                     sustained injury to their business . . . including Defendants’ scheme to take over Ms.
                                                                                                19
                                                                                                     Shulman’s cannabis business . . . As a result, Plaintiffs lost control over their
                                                                                                20
                                                                                                     cannabis cultivation operation for a time at the Iron Angel Property, lost the
                                                                                                21
                                                                                                     opportunity to purchase and cultivate cannabis on the Wellsprings Property . . .”).
                                                                                                22
                                                                                                               Plaintiffs cannot seek protection under federal law for an activity that is
                                                                                                23
                                                                                                     illegal under federal law, even if such activity is legal under state law. See, e.g.,
                                                                                                24
                                                                                                25
                                                                                                     “Marijuana is classified [under federal law] as a Schedule I substance, § 812(c),
                                                                                                     1
                                                                                                26 based on its high potential for abuse, no accepted medical use, and no accepted
                                                                                                27 safety for use in medically supervised treatment, § 812(b)(1). This classification
                                                                                                   renders the manufacture, distribution, or possession of marijuana a criminal offense.
                                                                                                28 §§ 841(a)(1), 844(a).” Gonzales v. Raich, 545 U.S. 1, 2 (2005).
                                                                                                     1226585
                                                                                                                                                10                         Case No. 2:19-CV-05413
                                                                                                                          MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                       Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 11 of 34 Page ID #:412




                                                                                                 1 James v. City of Costa Mesa, 700 F.3d 394 (9th Cir. 2012) (Plaintiffs cannot use the
                                                                                                 2 federal Americans with Disabilities Act to seek protection from discrimination for
                                                                                                 3 their medical marijuana use, which was illegal under federal law); Forest City
                                                                                                 4 Residential Mgmt., Inc. ex rel. Plymouth Square Ltd. Dividend Hous. Ass’n v.
                                                                                                 5 Beasley, 71 F. Supp. 3d 715, 719 (E.D. Mich. 2014) (Defendant living in federally-
                                                                                                 6 subsidized housing cannot obtain a reasonable accommodation for the right to use
                                                                                                 7 medical marijuana under Fair Housing Act, because it is illegal under federal law).
                                                                                                 8                   2.     Vertical Did Not “Conduct” the Alleged Enterprise
                                                                                                 9             Even if Plaintiffs could use RICO to turn their local business dispute
                                                                                                10 regarding cannabis cultivation into a federal case, they have failed to state a claim
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 for violation of Section 1962(c). “To state a claim under § 1962(c), a plaintiff must
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12 allege ‘(1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13 activity.” Walter v. Drayson, 538 F.3d 1244, 1247 (9th Cir. 2008) (citation
                                                                                                14 omitted). To participate, directly or indirectly, in the conduct of an enterprise’s
                                                                                                15 affairs, “one must have some part in directing those affairs.” Id. at 1248. Plaintiffs
                                                                                                16 allege an associated-in-fact RICO enterprise that includes, among others, Todd
                                                                                                17 Kaplan (“Kaplan”), Charles Houghton (“Houghton”), and Vertical. Complaint
                                                                                                18 ¶ 183. But the Complaint makes clear that Vertical does not direct the affairs of the
                                                                                                19 alleged enterprise. Instead, it alleges that Kaplan owns a majority of Vertical, which
                                                                                                20 “is used” to carry out the enterprise’s purpose. Complaint ¶ 193. If Vertical is a
                                                                                                21 mere vehicle, see Complaint ¶ 193, it necessarily does not direct the affairs of the
                                                                                                22 enterprise. Accordingly, Plaintiffs’ RICO claim against Vertical fails.
                                                                                                23                   3.     Plaintiffs Fail to Establish a Pattern of Racketeering Activity
                                                                                                24             To adequately allege a pattern of racketeering activity, plaintiffs must plead
                                                                                                25 “that defendants committed at least two of the statutorily enumerated predicate
                                                                                                26 acts.” Comm. to Protect our Agric. Water v. Occidental Oil & Gas Corp., 235 F.
                                                                                                27 Supp. 3d 1132, 1177 (E.D. Cal. 2017) (citing 18 U.S.C. § 1961(5); Turner v. Cook,
                                                                                                28 362 F.3d 1219, 1229 (9th Cir. 2004)). “[W]here RICO claims under § 1962(c) are
                                                                                                     1226585
                                                                                                                                                11                         Case No. 2:19-CV-05413
                                                                                                                          MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                       Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 12 of 34 Page ID #:413




                                                                                                 1 asserted against multiple defendants, a plaintiff must allege at least two predicate
                                                                                                 2 acts by each defendant.” Id.; see also In re Wellpoint, Inc. Out-of-Network UCR
                                                                                                 3 Rates Litig., 903 F. Supp. 2d 880, 913-914 (C.D. Cal. 2012). Additionally,
                                                                                                 4 “plaintiffs must allege: (i) that the racketeering predicates are related, and (ii) that
                                                                                                 5 they amount to or pose a threat of continued criminal activity.” Comm. to Protect
                                                                                                 6 our Agric. Water, 235 F. Supp. 3d at 1177 (citing Turner, 362 F.3d at 1229).
                                                                                                 7             Plaintiffs fail to allege that each defendant committed two predicate acts, and
                                                                                                 8 fail to plead continuity because Plaintiffs are the only alleged victims of the
                                                                                                 9 predicate acts, which were allegedly designed to bring about one event - the
                                                                                                10 takeover of Ms. Shulman’s cannabis cultivation business.
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11                          (a)    Plaintiffs Fail to Plead Two Predicate Acts for Each
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                                                   Defendant
                                                                                                12
                                                      Los Angeles, California 90064




                                                                                                               “To allege a violation of the mail and wire fraud statutes, a plaintiff must
                                                         10345 W. Olympic Blvd.




                                                                                                13
                                                                                                     show (1) a scheme to defraud, (2) use of either the U.S. mails or interstate wires in
                                                                                                14
                                                                                                     furtherance of the fraud, and (3) specific intent to defraud.” Comwest, Inc. v.
                                                                                                15
                                                                                                     American Operator Services, Inc., 765 F. Supp. 1467, 1476 (C.D. Cal. 1991). In the
                                                                                                16
                                                                                                     Ninth Circuit, “fraud-based RICO claims may be dismissed if they fail to satisfy
                                                                                                17
                                                                                                     Rule 9(b)’s requirement that fraud claims be plead with particularity.” Id. This
                                                                                                18
                                                                                                     means that Plaintiffs must include “the time, place, and specific content of the false
                                                                                                19
                                                                                                     representations as well as the identities of the parties to the misrepresentation,” and
                                                                                                20
                                                                                                     “the circumstances indicating falseness.” Camp v. Pacific Financial Group, 956 F.
                                                                                                21
                                                                                                     Supp. 1541, 1551 (C.D. Cal. 1997). Plaintiffs have failed to meet this standard.
                                                                                                22
                                                                                                               First, Plaintiffs fail to adequately allege a scheme to defraud. The Complaint
                                                                                                23
                                                                                                     alleges that Kaplan, Houghton, and Vertical engaged in a scheme to defraud Ms.
                                                                                                24
                                                                                                     Shulman out of her cannabis cultivation business by luring her “into business deals
                                                                                                25
                                                                                                     with misrepresentations, concealments, and false promises” and converting funds
                                                                                                26
                                                                                                     that otherwise should have belonged to her. Complaint ¶¶ 186, 187, 201. But
                                                                                                27
                                                                                                     Plaintiffs fail to explain what is misleading about the allegedly fraudulent statements
                                                                                                28
                                                                                                     1226585
                                                                                                                                                12                         Case No. 2:19-CV-05413
                                                                                                                          MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                       Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 13 of 34 Page ID #:414




                                                                                                 1 or why they are false. See, e.g., Complaint ¶¶ 75, 92, 222; see also infra Section
                                                                                                 2 III.D. For example, the Complaint alleges that Kaplan claimed that Vertical had
                                                                                                 3 extensive experience in the cannabis industry to induce Ms. Shulman to sign the
                                                                                                 4 Cultivation Agreement, but does not explain why or how this statement was false.
                                                                                                 5 Thus, Plaintiffs fail to plead fraud with the particularity required by Rule 9(b), and
                                                                                                 6 the RICO claim should be dismissed. See Camp, 956 F. Supp. at 1551-52.
                                                                                                 7             Second, Plaintiffs fail to allege that Defendants used the U.S. mails or
                                                                                                 8 interstate wires in furtherance of the purported fraud. The Complaint does not
                                                                                                 9 explain how innocuous mailings and wires identified in the Complaint were incident
                                                                                                10 to an essential part of a scheme to defraud. Comm. to Protect our Agric. Water, 235
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 F. Supp. 3d at 1179-80; see also In re Wellpoint, Inc., 903 F. Supp. 2d at 913-914
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12 (stating that when mailings do not contain misleading statements, a complaint must
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13 “particularly describe the scheme and how the communications, although facially
                                                                                                14 innocent, furthered that scheme”). The mailings and wires were all payments to
                                                                                                15 Plaintiffs and others for the operation of the parties’ cannabis business. See
                                                                                                16 Complaint ¶ 203 (mailed checks for mortgage on Iron Angel, to pay contractor
                                                                                                17 invoice, and to reimburse for operation expenses); id. ¶ 204 (wires for payroll,
                                                                                                18 seasonal funding, and operational expenses).
                                                                                                19             Moreover, all of these payments to assist Ms. Shulman took place after the
                                                                                                20 parties entered into the Cultivation Agreement in August 2017, Complaint ¶ 78, so it
                                                                                                21 is impossible that these payments were used as part of a scheme to create a “façade
                                                                                                22 of credibility” to induce Ms. Shulman into “entering into the Cultivation
                                                                                                23 Agreement.” Complaint ¶ 201. Indeed, the Complaint is explicit that the alleged
                                                                                                24 fraud had already become clear to Plaintiffs prior to any of the identified uses of
                                                                                                25 mailings and wires. See Complaint ¶ 85 (“Before the ink had even dried on
                                                                                                26 Kaplan’s signature on the Cultivation Agreement, it became clear that he and
                                                                                                27 Defendants had defrauded Ms. Shulman.”).
                                                                                                28
                                                                                                     1226585
                                                                                                                                                13                         Case No. 2:19-CV-05413
                                                                                                                          MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                       Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 14 of 34 Page ID #:415




                                                                                                 1             Beyond failing to allege any uses of mailings and wires in furtherance of
                                                                                                 2 fraud, Plaintiffs fail to allege any such uses by Kaplan, and thus fail to plead mail or
                                                                                                 3 wire fraud against him. See In re Wellpoint, Inc., 903 F. Supp. 2d at 914; see
                                                                                                 4 Stewart v. Wachowski, 2005 WL 6184235, at *7 (C.D. Cal. June 14, 2005) (“Courts
                                                                                                 5 have been particularly sensitive to Fed. R. Civ. Pro 9(b)’s pleading requirements in
                                                                                                 6 RICO cases in which the ‘predicate acts’ are mail fraud and wire fraud, and have
                                                                                                 7 further required specific allegations as to which defendant caused what to be mailed
                                                                                                 8 (or made which telephone calls), and when and how each mailing (or telephone call)
                                                                                                 9 furthered the fraudulent scheme.”) (quoting Gotham Print, Inc. v. American Speedy
                                                                                                10 Printing Centers, Inc., 863 F. Supp. 447, 457 (E.D. Mich. 1994)).
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11             Finally, Plaintiffs fail to adequately allege a specific intent to defraud. “In the
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12 absence of direct evidence of intent, the party asserting fraud must first prove the
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13 existence of a scheme which was reasonably calculated to deceive persons of
                                                                                                14 ordinary prudence and comprehension, and then, by examining the scheme itself the
                                                                                                15 court may infer a defendant’s specific intent to defraud.” Eclectic Props. East, LLC
                                                                                                16 v. Marcus & Millichap Co., 751 F.3d 990, 997, 1000 (9th Cir. 2014) (affirming
                                                                                                17 dismissal of RICO allegations based on mail and wire fraud for failure to plead a
                                                                                                18 specific intent to defraud) (internal quotation marks and citation omitted). Plaintiffs
                                                                                                19 do not plead direct evidence of intent, and Plaintiffs have failed to allege a scheme
                                                                                                20 to defraud. Accordingly, Plaintiffs have not pleaded a specific intent to defraud.
                                                                                                21             Plaintiffs have failed to allege mail and wire fraud as predicate acts, and
                                                                                                22 therefore fail to plead at least two predicate acts for each defendant.
                                                                                                23                          (b)    Plaintiffs Fail to Plead Continuity
                                                                                                24             Courts in the Ninth Circuit have rejected RICO claims for a failure to plead
                                                                                                25 continuity when “the case presents only one victim of racketeering, or the predicate
                                                                                                26 acts are designed to bring about only a single event.” See Ravet v. Solomon, Ward,
                                                                                                27 Seidenwurm & Smith, LLP, 2007 WL 2088381, at *4–5 (S.D. Cal. July 17, 2007);
                                                                                                28 see also Malhotra v. Copa de Ora Realty, LLC, 673 F. App’x 666, 668 (9th Cir.
                                                                                                     1226585
                                                                                                                                                14                         Case No. 2:19-CV-05413
                                                                                                                          MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                       Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 15 of 34 Page ID #:416




                                                                                                 1 2016) (affirming summary judgment for single scheme over the course of 16
                                                                                                 2 months); Sever v. Alaska Pulp. Corp., 978 F.2d 1529, 1535 (9th Cir. 1992);
                                                                                                 3 Wyrzykowski Cty. of Marin, 2015 WL 3613645, at *13–14 (N.D. Cal. June 9, 2015)
                                                                                                 4 (“Where the predicate acts were designed to bring about a single event or injury to a
                                                                                                 5 single plaintiff, continuity is not sufficiently plead.”); Fotinos v. Fotinos, 2013 WL
                                                                                                 6 1195644, at *7 (N.D. Cal. Mar. 22, 2013) (same).
                                                                                                 7             Here, Plaintiffs allege multiple “acts” of racketeering activity between 2017
                                                                                                 8 and the filing of the action, that the racketeering conduct had become the
                                                                                                 9 enterprise’s regular way of conducting business, and the racketeering conduct “is
                                                                                                10 continuing and threatens to continue in the future.” Complaint ¶ 200. This attempt
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 to plead open-ended continuity2 is insufficient because Plaintiffs allege predicate
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12 acts based on a scheme to defraud Ms. Shulman – no one else. See Complaint ¶¶
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13 200-213. Although Plaintiffs assert that Kaplan and Vertical “have engaged in
                                                                                                14 similar patterns of fraudulent conduct against similarly situated, small business
                                                                                                15 owners who conduct cannabis cultivation operations,” there are no facts alleged in
                                                                                                16 the Complaint to support this statement. Complaint ¶ 205. And the predicate acts
                                                                                                17 identified by Plaintiffs, even if they were adequately plead, amount to one course of
                                                                                                18 conduct designed to bring about one event – the takeover of Ms. Shulman’s
                                                                                                19 cannabis cultivation business. See Complaint ¶¶ 203, 210 (“All of the Defendants’
                                                                                                20 predicate acts of racketeering . . . had the same or similar purposes; i.e., to defraud
                                                                                                21 Ms. Shulman, and to convert, steal, and divert the Shulman’s property, assets, and
                                                                                                22 entitlement to profits to their own benefit and use.”). This scheme has a built-in end
                                                                                                23 date: when Ms. Shulman’s business is absorbed, the goal of the predicate acts is
                                                                                                24 complete.
                                                                                                25
                                                                                                26
                                                                                                27  RICO plaintiffs must allege either open-ended or closed-ended continuity.
                                                                                                     2

                                                                                                   Comwest, Inc., 765 F. Supp. at 1477 (citing H.J., Inc. v. Northwestern Bell Tele.
                                                                                                28 Co., 492 U.S. 229 (1989)). Here, Plaintiffs seem to rely on open-ended continuity.
                                                                                                     1226585
                                                                                                                                               15                         Case No. 2:19-CV-05413
                                                                                                                         MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                       Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 16 of 34 Page ID #:417




                                                                                                 1             Thus, “although [Plaintiffs] allege[] a number of ‘acts,’” Defendants’
                                                                                                 2 “collective conduct is in a sense a single episode having the singular purpose” of
                                                                                                 3 taking over Ms. Shulman’s business, “rather than a series of separate, related acts.”
                                                                                                 4 Sever, 978 F.2d at 1535. Accordingly, Plaintiffs do not satisfy RICO’s required
                                                                                                 5 showing of a pattern of racketeering activity, and the claim should be dismissed.
                                                                                                 6             C.    Plaintiffs Fail to State a Claim for RICO Conspiracy
                                                                                                 7             Plaintiffs’ RICO conspiracy claim fails because, as demonstrated above, their
                                                                                                 8 Section 1962(c) claim fails. Howard v. America Online, 208 F.3d 741, 751 (9th Cir.
                                                                                                 9 2000) (“[T]he failure to allege substantive violations [of RICO] precludes
                                                                                                10 [Plaintiffs’] claim that there was a conspiracy to violate RICO.”); GSI Tech. v.
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 United Memories, Inc., 2014 WL 1572358, at *4-5 (N.D. Cal. Apr. 18, 2014).
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12             The RICO conspiracy claim also fails because Plaintiffs failed to show either
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13 (1) that the defendants agreed to do something that is a substantive violation of
                                                                                                14 RICO, or (2) that the defendants agreed to commit, or participated in, a violation of
                                                                                                15 two predicate offenses. See Howard, 208 F.3d at 775. “A defendant must also have
                                                                                                16 been aware of the essential nature and scope of the enterprise and intended to
                                                                                                17 participate in it.” Id. (quotation marks and citations omitted). “Conclusory
                                                                                                18 allegations that RICO defendants entered into an agreement are insufficient.”
                                                                                                19 Chung Goh v. Prima Fin. Grp., Inc., 2017 WL 7887860, at *3 (C.D. Cal. July 26,
                                                                                                20 2017) (citations omitted).
                                                                                                21             Plaintiffs do not adequately allege the existence of an agreement by Vertical
                                                                                                22 Wellness, Smoke Wallin, Elyse Kaplan, or NCAMBA9 to participate in an endeavor
                                                                                                23 that, if completed, would constitute a violation of the RICO statute.
                                                                                                24             The conclusory allegations that each of the Defendants “intended to further
                                                                                                25 the fraud against Plaintiffs and agreed to participate in it” and “agreed to participate
                                                                                                26 in an endeavor which, if completed, would constitute a violation of 18 U.S.C. §
                                                                                                27 1962(c),” Complaint ¶¶ 193, 196, 216, are not sufficient. See Chung Goh, Inc.,
                                                                                                28 2017 WL 7887860, at *3.
                                                                                                     1226585
                                                                                                                                               16                         Case No. 2:19-CV-05413
                                                                                                                         MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                       Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 17 of 34 Page ID #:418




                                                                                                 1             Additionally, Plaintiffs’ specific allegations against Vertical Wellness, Smoke
                                                                                                 2 Wallin, Elyse Kaplan, and NCAMBA9 do not permit an inference that any of them
                                                                                                 3 entered into the required agreement. The complaint alleges that: (1) Vertical
                                                                                                 4 Wellness is “an affiliate of Vertical and is a recipient of ill-gotten gains” from the
                                                                                                 5 enterprise; (2) Smoke Wallin “runs the company,” “represented to investors that
                                                                                                 6 Vertical owned” Iron Angel and Wellsprings, and was responsible for branding of
                                                                                                 7 Iron Angel products, but delayed working with Ms. Shulman; (3) Elyse Kaplan
                                                                                                 8 obtained state and county cannabis licenses, but did not have the licenses split, did
                                                                                                 9 not address Notices of Violations on Iron Angel and Wellsprings, and did not give
                                                                                                10 Ms. Shulman access to accounts with regulatory authorities; and (4) NCAMBA9
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 was a signatory to the Cultivation Agreement. See Complaint ¶ 193. These alleged
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12 activities do not indicate that these individuals and entities agreed to violate RICO,
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13 or that they agreed to commit, or participated in, two predicate offenses.
                                                                                                14             D.    Plaintiffs Fail To State Any Claim For Fraud
                                                                                                15                   1.     Legal Standard
                                                                                                16             The elements of intentional misrepresentation are: “(1) misrepresentation; (2)
                                                                                                17 knowledge of falsity; (3) intent to defraud or to induce reliance; (4) justifiable
                                                                                                18 reliance; and (5) resulting damage.” Yastrab v. Apple Inc., 173 F. Supp. 3d 972, 977
                                                                                                19 (N.D. Cal. 2016) (citations omitted). Negligent misrepresentation requires: (1) the
                                                                                                20 misrepresentation of a past or existing material fact; (2) without reasonable ground
                                                                                                21 for believing it to be true; (3) with the intent to induce another’s reliance on the fact
                                                                                                22 misrepresented; (4) justifiable reliance on the misrepresentation; and (5) resulting
                                                                                                23 damage.” Monreal v. GMAC Mortg., LLC, 948 F. Supp. 2d 1069, 1077 (S.D. Cal.
                                                                                                24 2013). “To establish a cause of action for fraudulent concealment, a plaintiff must
                                                                                                25 plead and prove five elements: (1) the defendant must have concealed or suppressed
                                                                                                26 a material fact; (2) the defendant must have been under a duty to disclose the fact to
                                                                                                27 the plaintiff; (3) the defendant must have intentionally concealed or suppressed the
                                                                                                28 fact with the intent to defraud the plaintiff; (4) the plaintiff must have been unaware
                                                                                                     1226585
                                                                                                                                                17                         Case No. 2:19-CV-05413
                                                                                                                          MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                       Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 18 of 34 Page ID #:419




                                                                                                 1 of the fact and would not have acted as he did if he had known of the concealed or
                                                                                                 2 suppressed fact; and (5) as a result of the concealment or suppression of the fact, the
                                                                                                 3 plaintiff must have sustained damage.” Id. at 1077.
                                                                                                 4             “Claims alleging intentional misrepresentation, negligent misrepresentation,
                                                                                                 5 and fraudulent concealment all sound in fraud and thus must be pled with
                                                                                                 6 particularity under Federal Rule of Civil Procedure 9(b).” Monreal, 948 F. Supp. 2d
                                                                                                 7 at 1077–78. “Consequently, Plaintiffs’ allegations must identify the who, what,
                                                                                                 8 when, where, and how of the misconduct charged, as well as ‘what is false or
                                                                                                 9 misleading about [the purportedly fraudulent] statement, and why it is false. In
                                                                                                10 addition, the allegations must satisfy Rule 8(a) by stating a plausible claim.”
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 Yastrab, 173 F. Supp. 3d at 978 (internal citations omitted).
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12                   2.     The Intentional and Negligent Misrepresentation Claims Fail as
                                                      Los Angeles, California 90064




                                                                                                                            the Complaint Fails to Allege Any Actionable Misrepresentation
                                                         10345 W. Olympic Blvd.




                                                                                                13
                                                                                                               The Complaint fails to allege an actionable misrepresentation by Kaplan or
                                                                                                14
                                                                                                     Ms. Dorne by failing to allege “what is misleading about [the purportedly
                                                                                                15
                                                                                                     fraudulent] statement[s], and why [they are] false.” Yastrab, 173 F. Supp. 3d at 977.
                                                                                                16
                                                                                                     The alleged misrepresentations in the intentional and negligent misrepresentation
                                                                                                17
                                                                                                     claims are identical, and will therefore be analyzed together.
                                                                                                18
                                                                                                                            (a)     Alleged Misrepresentations by Kaplan
                                                                                                19
                                                                                                               The Complaint lists eight alleged misrepresentations by Kaplan. Complaint
                                                                                                20
                                                                                                     ¶ 222 (a)-(h) (intentional), and ¶ 268 (a)-(h) (negligent). The Complaint makes the
                                                                                                21
                                                                                                     conclusory statement that “Kaplan’s representations were false when he made
                                                                                                22
                                                                                                     them,” Complaint ¶¶ 223, 269, but fails to specify what about each of the alleged
                                                                                                23
                                                                                                     statements was misleading or why each statement is false, as required.
                                                                                                24
                                                                                                          • (a): “On or about June 23, 2017, in Vertical’s Agoura Hills office, Kaplan
                                                                                                25
                                                                                                               told Ms. Shulman and others that he was innocent of any charge of past
                                                                                                26
                                                                                                               criminal conduct.”
                                                                                                27
                                                                                                28
                                                                                                     1226585
                                                                                                                                                18                         Case No. 2:19-CV-05413
                                                                                                                          MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                       Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 19 of 34 Page ID #:420




                                                                                                 1             The Complaint does not explain how these statements were false when made.
                                                                                                 2 Indeed, paragraph 14 explicitly speculates that he was dishonest in pleading guilty,
                                                                                                 3 which would make his statement of innocence to Ms. Shulman true. The allegation,
                                                                                                 4 at best, is an admission that the entire claim is based on speculation.
                                                                                                 5         • (b)-(d): These alleged misrepresentations were purportedly made by Kaplan
                                                                                                 6             at a June 23, 2017 meeting.3
                                                                                                 7             The Complaint does not allege why or how any of these statements, such as
                                                                                                 8 Vertical having extensive experience in the cannabis industry, were false when
                                                                                                 9 made. While the Complaint alleges that “Vertical offered little assistance” in
                                                                                                10 operating the business, Complaint ¶ 86, even if true, it does not mean that Vertical
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 misrepresented its extensive experience in the cannabis industry.
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12         • (e): “On or about July 21, 2017, Kaplan told Ms. Shulman that he intended to
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13             and had the financial means available to close on the Wellsprings Property.”
                                                                                                14             The Complaint alleges that “[a]fter entering into the Wellsprings Agreement,
                                                                                                15 Kaplan and Vertical began managing operations on Wellsprings, but then quickly
                                                                                                16 confessed that they did not have the financial resources to close escrow by January
                                                                                                17 2018.” Complaint, ¶ 92. Even if true, it does not mean that the representation was
                                                                                                18 false when made. See UMG Recordings, Inc. v. Glob. Eagle Entm’t, Inc., 117 F.
                                                                                                19 Supp. 3d 1092, 1108 (C.D. Cal. 2015) (“Mere nonperformance of a promise does
                                                                                                20 not suffice to show the falsity of the promise.”).
                                                                                                21         • (f)-(h): These alleged misrepresentations relate to Kaplan’s statements
                                                                                                22             regarding investment money coming from an investor in Mexico City.
                                                                                                23             The only other allegations in the Complaint referring to these statements are
                                                                                                24 in paragraph 75, which lists these statements without explaining how or why they
                                                                                                25 were false when made. That the “money never arrived” notwithstanding Kaplan’s
                                                                                                26
                                                                                                27  The only other allegations in the Complaint regarding this June 23, 2017 meeting
                                                                                                     3

                                                                                                   are in paragraph 66, which lists these same statements, and lack any explanation of
                                                                                                28 why they were false when made.
                                                                                                     1226585
                                                                                                                                               19                         Case No. 2:19-CV-05413
                                                                                                                         MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                       Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 20 of 34 Page ID #:421




                                                                                                 1 alleged assurances, Complaint ¶ 75, is insufficient to support the idea that Kaplan’s
                                                                                                 2 statements regarding the existence and arrival of the money were false when made.
                                                                                                 3 See UMG Recordings, Inc., 117 F. Supp. 3d at 1108 (“Mere nonperformance of a
                                                                                                 4 promise does not suffice to show the falsity of the promise.”).
                                                                                                 5                          (b)   Alleged Misrepresentations by Dorne
                                                                                                 6             The Complaint lists three alleged misrepresentations purportedly by Ms.
                                                                                                 7 Dorne, Complaint, ¶ 238 (a)-(c) (intentional), and ¶ 284 (d)-(f)4 (negligent), but fails
                                                                                                 8 to allege how or why these alleged representations were false when made.
                                                                                                 9             With respect to the first two purported misrepresentations, Ms. Dorne
                                                                                                10 allegedly stated that “she was working with a financially stable company with
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 existing indoor cultivation, manufacturing, brand partners, and dispensaries,” and
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12 that Vertical “had significant experience in the cannabis industry.” Complaint ¶ 238
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13 (a)-(b), and ¶ 284 (d)-(e). The Complaint is devoid of any statement regarding how
                                                                                                14 these representations were false when made.
                                                                                                15             Beyond the failure to allege why or how the representations were false when
                                                                                                16 made, the Complaint concedes that, as to the third representation regarding the
                                                                                                17 purchase of the Monterey facility, Complaint ¶¶ 238 (c), 284(f), the purported falsity
                                                                                                18 is alleged “on information and belief.” This is insufficient. See Cutler v. Rancher
                                                                                                19 Energy Corp., 2014 WL 1153054, at *9 (C.D. Cal. Mar. 11, 2014) (allegation on
                                                                                                20 information and belief regarding falsity of statements insufficient).
                                                                                                21             Without stating any actionable misrepresentation, Plaintiffs’ claims for
                                                                                                22 intentional and negligent misrepresentation fail.
                                                                                                23             E.    Plaintiffs Cannot State a Claim for Fraudulent Concealment as the
                                                                                                                     Complaint Fails to Establish a Duty to Disclose the Allegedly
                                                                                                24                   Concealed Facts
                                                                                                25             “To maintain a cause of action for fraud through nondisclosure or
                                                                                                26 concealment of facts, there must be allegations demonstrating that the defendant was
                                                                                                27
                                                                                                28   4
                                                                                                         The paragraph numbering incorrectly begins with sub-part (d), omitting (a)-(c).
                                                                                                     1226585
                                                                                                                                               20                         Case No. 2:19-CV-05413
                                                                                                                         MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                       Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 21 of 34 Page ID #:422




                                                                                                 1 under a legal duty to disclose those facts.” L.A. Mem’l Coliseum Comm’n v.
                                                                                                 2 Insomniac, Inc., 233 Cal. App. 4th 803, 831 (2015). Courts consider duty to be the
                                                                                                 3 “threshold question.” Bank of Am. Corp., 198 Cal. App. 4th at 871.
                                                                                                 4             To analyze duty, courts look at “four circumstances in which nondisclosure or
                                                                                                 5 concealment may constitute actionable fraud: (1) when the defendant is in a
                                                                                                 6 fiduciary relationship with the plaintiff; (2) when the defendant had exclusive
                                                                                                 7 knowledge of material facts not known to the plaintiff; (3) when the defendant
                                                                                                 8 actively conceals a material fact from the plaintiff; and (4) when the defendant
                                                                                                 9 makes partial representations but also suppresses some material facts.” Bank of Am.
                                                                                                10 Corp., 198 Cal. App. 4th at 871.
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11             Plaintiffs have not, and cannot, established a duty to disclose the allegedly
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12 concealed facts. The Complaint alleges Mr. Kaplan had a “duty to disclose these
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13 alleged facts (regarding, inter alia, Defendants’ experience in the cannabis industry,
                                                                                                14 available funds, and their intentions with respect to Iron Angel) because (1) they
                                                                                                15 materially qualify other facts that he did disclose, (2) they were accessible only to
                                                                                                16 him and not reasonably accessible to Ms. Shulman, (3) he actively concealed the
                                                                                                17 facts, and (4) he had a relationship with Ms. Shulman that Kaplan actively sought to
                                                                                                18 foster through emotional manipulation.” Complaint ¶ 246. Identical allegations of
                                                                                                19 duty are made with respect to Dorne. Complaint ¶ 261.
                                                                                                20             But no duty arises from a “relationship” based on purported “emotional
                                                                                                21 manipulation.” Further, the allegedly concealed facts were accessible to Plaintiffs.
                                                                                                22 For example, the first two allegedly concealed facts regard Kaplan’s alleged past
                                                                                                23 “criminal” conduct. The Complaint admits that Kaplan “invited Ms. Shulman to
                                                                                                24 look him up on the Internet” regarding these past issues, Complaint ¶ 67, which
                                                                                                25 Kaplan’s website publicly explains. Complaint ¶ 14.
                                                                                                26             Moreover, even if it were true that Defendants allegedly “actively concealed”
                                                                                                27 facts (it is not), all of the allegedly concealed facts are variations of the same “facts”
                                                                                                28 that are the basis of the intentional misrepresentation claims. Thus, Plaintiffs’
                                                                                                     1226585
                                                                                                                                                21                         Case No. 2:19-CV-05413
                                                                                                                          MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                       Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 22 of 34 Page ID #:423




                                                                                                 1 misguided “theory, in essence, is that [Defendants] owed [Plaintiffs] a duty to
                                                                                                 2 disclose [Defendants’] intention to commit an intentional tort.” Bank of Am. Corp.,
                                                                                                 3 198 Cal. App. 4th at 872. This theory is fatally flawed.
                                                                                                 4             Although “everyone has a duty to refrain from committing intentionally
                                                                                                 5 tortious conduct against another, it does not follow that one who intends to commit a
                                                                                                 6 tort owes a duty to disclose that intention to his or her intended victim. The general
                                                                                                 7 duty is not to warn of the intent to commit wrongful acts, but to refrain from
                                                                                                 8 committing them. We are aware of no authority supporting the imposition of
                                                                                                 9 additional liability on an intentional tortfeasor for failing to disclose [his] tortious
                                                                                                10 intent before committing a tort.” Id. (emphasis added) (citations omitted).
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11             Defendants cannot be held additionally liable for “failing to disclose [their
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12 alleged] tortious intent.” Bank of Am. Corp., 198 Cal. App. 4th at 872; see also In
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13 re Silva, 539 B.R. at 181 (summary judgment granted on fraudulent concealment
                                                                                                14 claim because there was no duty to disclose “present or future intention to commit
                                                                                                15 an intentional tort”); see also Deteresa v. Am. Broad. Companies, Inc., 121 F.3d
                                                                                                16 460, 467-68 (9th Cir. 1997) (defendant “not liable for failing to disclose its intention
                                                                                                17 to commit those wrongful acts”). Plaintiffs cannot establish the threshold
                                                                                                18 requirement of duty, and therefore fail to state a claim for fraudulent concealment.
                                                                                                19             F.    Ms. Shulman and Iron Angel LLC Lack Standing to Bring Claims for
                                                                                                                     Breach of the Cultivation Agreement or Breach of the Implied
                                                                                                20                   Covenant of Good Faith and Fair Dealing
                                                                                                21             A suit must be brought by the “real party in interest.” F.R.C.P. 17. “In
                                                                                                22 general, a person who is not a party to a contract has no standing under California
                                                                                                23 law to enforce the contract or to recover extra-contractual damages for wrongful
                                                                                                24 withholding of benefits to the contracting party.” Id. Additionally, a plaintiff
                                                                                                25 cannot assert a cause of action for breach of an implied covenant stemming from a
                                                                                                26 contract to which she was not a party. NovelPoster v. Javitch Canfield Group, 2014
                                                                                                27 WL 5687344, at *6 (N.D. Cal. Nov. 4, 2014).
                                                                                                28
                                                                                                     1226585
                                                                                                                                                22                         Case No. 2:19-CV-05413
                                                                                                                          MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                       Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 23 of 34 Page ID #:424




                                                                                                 1             The Complaint asserts that the Cultivation Agreement was entered into by
                                                                                                 2 Ms. Shulman as trustee for the Shulman Family Trust, 3F, Inc., and Emerald Sky.
                                                                                                 3 Complaint ¶ 291. Ms. Shulman is suing in her personal capacity, not as trustee for
                                                                                                 4 the Shulman Family Trust. See Complaint ¶ 20. Therefore, Ms. Shulman is not a
                                                                                                 5 party to the contract. Nor is Iron Angel LLC. Accordingly, neither Ms. Shulman
                                                                                                 6 nor Iron Angel LLC is a real party in interest to the Cultivation Agreement, and
                                                                                                 7 neither has standing to pursue claims for its breach.
                                                                                                 8             G.    Plaintiffs Cannot Establish a Claim for Breach of Contract of the
                                                                                                                     Cultivation Agreement Against Todd Kaplan or a Breach of Oral
                                                                                                 9                   Contract for the Wellsprings Agreement Against NCAMBA9
                                                                                                10             Only a party to the contract can be liable for breach of that contract. Holt v.
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 Kormann, 2011 WL 13232158, at *5 (C.D. Cal. Sept. 27, 2011) (“When a defendant
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12 is not a party to a contract, he cannot be liable for breach of that contract.”). Todd
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13 Kaplan is not, and is not alleged to be, a party to the Cultivation Agreement.5
                                                                                                14 Accordingly, he cannot be liable for breach of the Cultivation Agreement and this
                                                                                                15 claim against him should be dismissed.
                                                                                                16             Plaintiffs do not allege that NCAMBA9 is a party to the oral contract
                                                                                                17 regarding Wellsprings. See Complaint ¶ 299. Therefore, NCAMBA9 cannot be
                                                                                                18 liable for any breach of that oral agreement. Holt, 2011 WL 13232158, at *5.
                                                                                                19             H.    Plaintiffs Cannot Establish a Claim for Breach of the Implied Covenant
                                                                                                                     of Good Faith and Fair Dealing of the Wellsprings Agreement Against
                                                                                                20                   NCAMBA9 or Vertical
                                                                                                21             Only a party to a contract can breach the implied covenant of good faith and
                                                                                                22 fair dealing. Webster v. HSBC USA Nat’l Ass’n, 2012 WL 13012700, at *2 (C.D.
                                                                                                23 Cal. March 5, 2012) (citing Hatchwell v. Blue Shield of California, 198 Cal. App. 3d
                                                                                                24 1027, 1033 (1988)). NCAMBA9 is not alleged to be a party to the oral Wellsprings
                                                                                                25
                                                                                                26  The Cultivation Agreement, which is attached to the Complaint as Exhibit B, is
                                                                                                     5

                                                                                                27 between NCAMBA9, the Shulman Family Trust, the Kim L. Marienthal and
                                                                                                   Barbara N. Marienthal 2003 Trust, The Sweet Ambergris Collective, 3F, Inc., and
                                                                                                28 Emerald Sky Ranch, LLC. See Complaint, Ex. B.
                                                                                                     1226585
                                                                                                                                                23                         Case No. 2:19-CV-05413
                                                                                                                          MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                       Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 24 of 34 Page ID #:425




                                                                                                 1 agreement, Complaint ¶ 299, and therefore could not breach the implied covenant of
                                                                                                 2 good faith and fair dealing. The Complaint also fails to allege that Vertical engaged
                                                                                                 3 in any actions that breached the implied covenant of good faith and fair dealing.
                                                                                                 4             This claim against both NCAMBA9 and Vertical should be dismissed.
                                                                                                 5             I.    Plaintiffs Cannot Establish the Trademark Infringement, False
                                                                                                                     Advertising, or California Common Law Unfair Competition Claims
                                                                                                 6
                                                                                                               Plaintiffs assert the following infringement claims: (1) Count XIII for False
                                                                                                 7
                                                                                                     Advertising in Violation of California Business & Professions Code § 17500, et
                                                                                                 8
                                                                                                     seq.; (2) Count XIV for Unfair Competition in Violation of Section 43(a) of the
                                                                                                 9
                                                                                                     Lanham Act, 15 U.S.C. § 1125(a) Trademark Infringement; (3) Count XV for False
                                                                                                10
                                                                                                     Advertising in Violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a);
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                     and (4) Count XVI for Unfair Competition in Violation of California Common Law.
                                                                                                12
                                                      Los Angeles, California 90064




                                                                                                               Courts analyze these claims together as they all require analysis of the same
                                                         10345 W. Olympic Blvd.




                                                                                                13
                                                                                                     elements. Kythera Biopharmaceuticals, Inc. v. Lithera, Inc., 998 F. Supp. 2d 890,
                                                                                                14
                                                                                                     897–98 (C.D. Cal. 2014); see also Hokto Kinoko Co. v. Concord Farms, Inc., 810 F.
                                                                                                15
                                                                                                     Supp. 2d 1013, 1031 (C.D. Cal. 2011) (“[T]he courts have uniformly held that
                                                                                                16
                                                                                                     common law and statutory trademark infringement are merely specific aspects of
                                                                                                17
                                                                                                     unfair competition.”) (citations omitted); Grupo Gigante SA De CV v. Dallo & Co.,
                                                                                                18
                                                                                                     391 F.3d 1088, 1100 (9th Cir. 2004) (“trademark claims under California law are
                                                                                                19
                                                                                                     substantially congruent with federal claims and thus lend themselves to the same
                                                                                                20
                                                                                                     analysis.”) (citation omitted).
                                                                                                21
                                                                                                               Accordingly, these claims must rise and fall together. See Rearden LLC v.
                                                                                                22
                                                                                                     Rearden Commerce, Inc., 683 F.3d 1190, 1221 (9th Cir. 2012) (“Appellants’ state
                                                                                                23
                                                                                                     law trademark infringement claim (as well as their claim under the UCL to the
                                                                                                24
                                                                                                     extent it is based on infringement grounds) is subject to the same legal standards as
                                                                                                25
                                                                                                     their Lanham Act trademark claim.”) (internal citation omitted).
                                                                                                26
                                                                                                               To prevail on its claims of infringement, Plaintiff “must show: (1) that it has a
                                                                                                27
                                                                                                     valid, protectable trademark, and (2) that defendant’s use of the mark is likely to
                                                                                                28
                                                                                                     1226585
                                                                                                                                                24                         Case No. 2:19-CV-05413
                                                                                                                          MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                       Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 25 of 34 Page ID #:426




                                                                                                 1 cause confusion.” Kythera, 998 F. Supp. 2d at 898 (citing Applied Info. Scis. Corp.
                                                                                                 2 v. eBay, Inc., 511 F.3d 966, 969 (9th Cir. 2007); see also Reno Air Racing Ass’n,
                                                                                                 3 Inc. v. McCord, 452 F.3d 1126, 1134 (9th Cir. 2006) (“A claim of trademark
                                                                                                 4 infringement under § 1114(1)(a) of the Lanham Act requires a trademark holder to
                                                                                                 5 demonstrate: (1) ownership of a valid mark (i.e., a protectable interest), and (2) that
                                                                                                 6 the alleged infringer’s use of the mark is likely to cause confusion, or to cause
                                                                                                 7 mistake, or to deceive consumers”) (internal quotation marks and citation omitted).
                                                                                                 8                  1.     Plaintiffs Do Not Have A Valid, Protectible Mark
                                                                                                 9             “It is axiomatic in trademark law that the standard test of ownership is
                                                                                                10 priority of use. To acquire ownership of a trademark it is not enough to have
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 invented the mark first or even to have registered it first; the party claiming
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12 ownership must have been the first to actually use the mark in the sale of goods or
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13 services. Therefore, a party pursuing a trademark claim must meet a threshold ‘use
                                                                                                14 in commerce’ requirement.” Rearden LLC v. Rearden Commerce, Inc., 683 F.3d
                                                                                                15 1190, 1203 (9th Cir. 2012) (internal citations omitted).
                                                                                                16             The Complaint alleges that Ms. Shulman named the 5930 Santa Rosa Road
                                                                                                17 property after her motorcycle, which she had nicknamed “Iron Angel.” Complaint
                                                                                                18 ¶ 5. Despite referring to “Iron Angel” as her “trademark” once in the Complaint,
                                                                                                19 Complaint ¶ 106, the Complaint does not allege that the “trademark” is registered (it
                                                                                                20 is not), nor does it allege that Ms. Shulman used this name in commerce in
                                                                                                21 connection with the sale of goods or services. Indeed, while the Complaint alleges
                                                                                                22 that, prior to Ms. Shulman’s affiliation with Defendants, she “started with a one-acre
                                                                                                23 grow in 2014, which yielded approximately 2,000 pounds of cannabis and sold for
                                                                                                24 about $1,300 per pound,” Complaint ¶ 57, the Complaint does not allege that any
                                                                                                25 goods or services were sold under the “Iron Angel” name. 6
                                                                                                26
                                                                                                27  Moreover, the “Iron Angel” name is already associated with multiple goods and
                                                                                                     6

                                                                                                28 services, including but not limited to the following: the 1964 movie entitled Iron
                                                                                                     1226585
                                                                                                                                               25                         Case No. 2:19-CV-05413
                                                                                                                         MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                       Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 26 of 34 Page ID #:427




                                                                                                 1             In fact, the Complaint admits that the brand “Iron Angel” was not established,
                                                                                                 2 which is purportedly why Ms. Shulman entered into an alleged “branding
                                                                                                 3 agreement” whereby “Vertical would develop the Iron Angel brand for Ms.
                                                                                                 4 Shulman.” Complaint ¶ 75. The Complaint further alleges that the parties had
                                                                                                 5 discussions of a “brand launch in early 2019.” Complaint ¶ 76.
                                                                                                 6             Plaintiffs fail to satisfy the first prong of a trademark infringement claim.
                                                                                                 7 Naming a ranch after a motorcycle is not sufficient to obtain a trademark. All of
                                                                                                 8 Plaintiff’s infringement claims (Counts XIII-XVI) therefore fail to state a claim.
                                                                                                 9                   2.     Plaintiffs Fail To Allege Likelihood of Confusion
                                                                                                10             “[A] plaintiff trademark owner must establish a valid, protectable interest in
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 order to proceed to the second prong of the trademark infringement analysis—the
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12 likelihood of confusion resulting from the defendant’s alleged infringing use.”
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13 Applied Info. Scis. Corp. v. eBAY, Inc., 511 F.3d 966, 972 (9th Cir. 2007). Thus, the
                                                                                                14 second prong need not be analyzed here given Plaintiffs’ inability to establish a
                                                                                                15 valid, protectible mark. However, even if Plaintiffs had a protectable mark, the
                                                                                                16 allegations fail to state facts showing a likelihood of confusion.
                                                                                                17             First, likelihood of confusion stems from a “defendant’s alleged infringing
                                                                                                18 use.” Applied Info. Scis. Corp., 511 F.3d at 972. Here, the Complaint does not
                                                                                                19 allege any infringing use. Rather, the Complaint alleges—and bases claims on—an
                                                                                                20 alleged branding agreement between Ms. Shulman and Vertical for the launch of the
                                                                                                21 Iron Angel brand. Complaint ¶ 76. The Complaint cannot simultaneously make
                                                                                                22 claims for a purported breach of this branding agreement, pursuant to which
                                                                                                23 Defendants were allegedly supposed to develop the “Iron Angel” brand, and claim
                                                                                                24 at the same time that Defendants falsely represented they were “affiliated,
                                                                                                25
                                                                                                   Angel; the band Iron Angel, formed in 1983; Iron Angel brand jewelry
                                                                                                26 (theironangel.com); and the Iron Angel sculpture created by Timothy Cassidy
                                                                                                27 (www.cityartmankato.com/cityart/iron-angel/). Ms. Shulman cannot establish
                                                                                                   ownership over Iron Angel via priority of use, even if she did make allegations that
                                                                                                28 she had used the Iron Angel name in commerce, which she does not.
                                                                                                     1226585
                                                                                                                                                26                         Case No. 2:19-CV-05413
                                                                                                                          MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                       Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 27 of 34 Page ID #:428




                                                                                                 1 connected, or associated with, or sponsored or approved by Plaintiffs.” Complaint
                                                                                                 2 ¶ 359. This is nonsensical—Plaintiffs conceded that they condoned Defendants’
                                                                                                 3 affiliation, connection, and association with the “Iron Angel” brand. See, e.g.,
                                                                                                 4 Complaint ¶ 75.
                                                                                                 5             The only allegation that Defendants have used “Iron Angel” is that
                                                                                                 6 Defendants “commissioned a video showing Ms. Shulman riding her Harley
                                                                                                 7 Davidson, after which the Iron Angel brand splashed across the screen. This video
                                                                                                 8 (pictured below) remains on Vertical’s website, long after the parties’ business
                                                                                                 9 relationship terminated.” Complaint ¶ 75. First, this video does not currently
                                                                                                10 appear on Vertical’s website, and the Complaint contains no allegation regarding
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 when this video was in use. Second, the video features Ms. Shulman herself as the
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12 face of the purported Iron Angel brand that Vertical was helping her develop. This
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13 alleged use of “Iron Angel” would only serve to attribute “Iron Angel” to Ms.
                                                                                                14 Shulman. See Spy Optic, Inc. v. Alibaba.Com, Inc., 163 F. Supp. 3d 755, 764 (C.D.
                                                                                                15 Cal. 2015) (“The central inquiry of the trademark infringement claim is whether
                                                                                                16 [Defendant’s] use of [Plaintiff’s valid trademarks] creates a likelihood that the
                                                                                                17 consuming public will be confused as to who makes what product.”) (citation
                                                                                                18 omitted).
                                                                                                19             Aside from this alleged video, the Complaint makes no allegation that
                                                                                                20 Defendants used the “Iron Angel” name, and in fact, even alleges that Defendants
                                                                                                21 referred to the properties as Santa Rita, not Iron Angel. Complaint ¶ 15 (alleging
                                                                                                22 that Defendants “would ultimately lie to investors and others, claiming they owned
                                                                                                23 Iron Angel and Wellsprings, prominently featuring the properties in their marketing
                                                                                                24 materials—even after they had been evicted. They used the term “Santa Rita” to
                                                                                                25 refer to Iron Angel and Wellsprings . . . .”).
                                                                                                26             Plaintiffs fail to establish the second prong of a trademark infringement claim,
                                                                                                27 and on this additional basis, the infringement claims fail.
                                                                                                28
                                                                                                     1226585
                                                                                                                                                27                         Case No. 2:19-CV-05413
                                                                                                                          MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                       Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 28 of 34 Page ID #:429




                                                                                                 1                   3.     Plaintiffs Fail to Plead False Advertising Under the Heightened
                                                                                                                            Pleading Standard
                                                                                                 2
                                                                                                               While subject to the same general analysis as the other infringement claims, a
                                                                                                 3
                                                                                                     claim for false advertising under the Lanham Act (Complaint, Count XV) is subject
                                                                                                 4
                                                                                                     to a heightened pleading standard.7
                                                                                                 5
                                                                                                               “To satisfy Rule 9(b), Plaintiff must state the time, place, and specific content
                                                                                                 6
                                                                                                     of the false representations as well as the identities of the parties to the
                                                                                                 7
                                                                                                     misrepresentation.” Id. (citing Schreiber Distrib. Co. v. Serv–Well Furniture Co.,
                                                                                                 8
                                                                                                     806 F.2d 1393, 1401 (9th Cir. 1986)). “Further, Plaintiff must set forth what is false
                                                                                                 9
                                                                                                     or misleading about a statement, and why it is false.” Id. (citing Vess v. Ciba–Geigy
                                                                                                10
                                                                                                     Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003)).
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                               The false advertising claim alleges generally that “Defendants’ claims in their
                                                                                                12
                                                      Los Angeles, California 90064




                                                                                                     marketing materials and communications with investors and brand partners that the
                                                         10345 W. Olympic Blvd.




                                                                                                13
                                                                                                     Iron Angel and Wellsprings properties and the Iron Angel mark belong to Vertical
                                                                                                14
                                                                                                     are false and/or misleading statements of fact.” Complaint ¶ 364. The Complaint
                                                                                                15
                                                                                                     fails to allege any detail regarding the time, place or specific content of Defendants’
                                                                                                16
                                                                                                     alleged “false” advertising. The claim fails for this additional reason.
                                                                                                17
                                                                                                               J.    Plaintiffs Cannot Establish a Claim for Intentional Interference with
                                                                                                18                   Contractual Relations Against Todd Kaplan Because He is a Party to
                                                                                                                     the Wellsprings Purchase Agreement
                                                                                                19
                                                                                                               A claim for intentional interference with contractual relations requires (1) a
                                                                                                20
                                                                                                     valid contract between Plaintiff and a third party; (2) defendant’s knowledge of that
                                                                                                21
                                                                                                     contract; (3) defendant’s intentional acts designed to induce a breach or disruption
                                                                                                22
                                                                                                23
                                                                                                    “Although the Ninth Circuit has not concluded that Rule 9(b) applies to Lanham
                                                                                                     7
                                                                                                24 Act claims, many district courts have applied this heightened pleading standard to
                                                                                                25 claims that are grounded in fraud, such as misrepresentation claims. The Court
                                                                                                   agrees that Plaintiff’s false advertising claims are grounded in fraud and that Rule
                                                                                                26 9(b) applies to the pleading of this claim.” EcoDisc Tech. AG v. DVD Format/Logo
                                                                                                27 Licensing Corp., 711 F. Supp. 2d 1074, 1085 (C.D. Cal. 2010); see also
                                                                                                   Bobbleheads.com, LLC v. Wright Bros., Inc., 259 F. Supp. 3d 1087, 1094–95 (S.D.
                                                                                                28 Cal. 2017) (same).
                                                                                                     1226585
                                                                                                                                                28                         Case No. 2:19-CV-05413
                                                                                                                          MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                       Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 29 of 34 Page ID #:430




                                                                                                 1 of the contractual relationship; (4) actual breach of disruption of the contractual
                                                                                                 2 relationship; and (5) resulting damage. Ixchel Pharma, LLC v. Biogen, Inc., 930
                                                                                                 3 F.3d 1031, 1037 (9th Cir. 2019) (citing Pacific Gas & Electric Co. v. Bear Stearns
                                                                                                 4 & Co., 50 Cal. 3d 1118, 1126 (1990)).
                                                                                                 5             “[A]s a matter of law, a party to a contract cannot tortiously interfere with the
                                                                                                 6 contract.” Wynn v. Nat’l Broadcasting Co., 234 F. Supp. 2d 1067, 1123 (C.D. Cal.
                                                                                                 7 2002) (citing Applied Equip. Corp. v. Litton Saudi Arabia, Ltd., 7 Cal. 4th 503, 514
                                                                                                 8 (1994)); see also Weinbaum v. Goldfarb, Whitman & Cohen, 46 Cal. App. 4th 1310,
                                                                                                 9 1316-17 (1996) (holding that “a contracting party [] is incapable of interfering with
                                                                                                10 the performance of his own contract [and] cannot be held liable in tort for
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 conspiracy to interfere with its own contract.”).
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12             Plaintiffs allege that Ms. Shulman assigned half of her rights in Wellsprings
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13 to Kaplan. Complaint ¶ 95. Thus, Kaplan was a party to the Wellsprings Purchase
                                                                                                14 Agreement, and incapable of interfering with that contract as a matter of law. See
                                                                                                15 Applied Equip. Corp. v. Litton Saudi Arabia Ltd., 7 Cal. 4th 503, 514 (1994).
                                                                                                16             K.    Plaintiffs Fail to Establish a Claim for Intentional Interference with
                                                                                                                     Prospective Economic Advantage
                                                                                                17
                                                                                                               The elements of interference with prospective economic advantage are: “(1)
                                                                                                18
                                                                                                     an economic relationship between the plaintiff and some third party, with the
                                                                                                19
                                                                                                     probability of future economic benefit to the plaintiff; (2) the defendant’s
                                                                                                20
                                                                                                     knowledge of the relationship; (3) intentional acts on the part of the defendant
                                                                                                21
                                                                                                     designed to disrupt the relationship; (4) actual disruption of the relationship; and (5)
                                                                                                22
                                                                                                     economic harm to the plaintiff proximately caused by the acts of the defendant.”
                                                                                                23
                                                                                                     CRST Van Expedited, Inc. v. Werner Enterprises, Inc., 479 F.3d 1099, 1107-08 (9th
                                                                                                24
                                                                                                     Cir. 2007) (citing Korea Supply Co. v. Lockheed Martin Corp., 29 Cal. 4th 1134,
                                                                                                25
                                                                                                     1153 (2003). The plaintiff must allege an act that is wrongful independent of the
                                                                                                26
                                                                                                     interference itself. Id. Here, Ms. Shulman alleges that Kaplan and Vertical
                                                                                                27
                                                                                                     interfered with the Wellsprings Purchase Agreement by failing to follow through on
                                                                                                28
                                                                                                     1226585
                                                                                                                                                29                         Case No. 2:19-CV-05413
                                                                                                                          MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                       Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 30 of 34 Page ID #:431




                                                                                                 1 their own agreement with Ms. Shulman. Complaint ¶ 388. “California law does not
                                                                                                 2 recognize a breach of contract as a ‘wrongful act’ predicate required for this claim.”
                                                                                                 3 Addison Navone, LLC v. Travelers Property Casualty Co. of Am., 2019 WL
                                                                                                 4 1746035, at *3 (C.D. Cal. April 16, 2019). The claim for intentional interference
                                                                                                 5 with prospective economic advantage should be dismissed.
                                                                                                 6             L.    Plaintiffs Cannot Establish a Claim for Intentional Infliction of
                                                                                                                     Emotional Distress
                                                                                                 7
                                                                                                               In order to establish a claim for intentional infliction of emotional distress, a
                                                                                                 8
                                                                                                     plaintiff must allege: “(1) extreme and outrageous conduct by defendant; (2) with
                                                                                                 9
                                                                                                     intent to cause, or reckless disregard for the possibility of causing, emotional
                                                                                                10
                                                                                                     distress; (3) the plaintiff’s suffering severe or extreme emotional distress; and (4)
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                     actual and proximate causation of emotional distress.” Avina v. United States, 681
                                                                                                12
                                                      Los Angeles, California 90064




                                                                                                     F.3d 1127, 1131 (9th Cir. 2012) (applying California law). “The conduct by the
                                                         10345 W. Olympic Blvd.




                                                                                                13
                                                                                                     defendant must be so extreme as to exceed all bounds of that usually tolerated in a
                                                                                                14
                                                                                                     civilized community to satisfy the first element of the claim.” Allstate Ins. Co. v.
                                                                                                15
                                                                                                     Madan, 889 F. Supp. 374, 383 (C.D. Cal. 1995). “Liability for intentional infliction
                                                                                                16
                                                                                                     of emotional distress does not extend to mere insults, indignities, threats,
                                                                                                17
                                                                                                     annoyances, petty oppressions, or other trivialities.” Hughes v. Pair, 46 Cal. 4th
                                                                                                18
                                                                                                     1035, 1051 (2009) (internal quotation omitted).
                                                                                                19
                                                                                                               Plaintiffs allege, inter alia, that Defendants’ “screamed” at Plaintiff,
                                                                                                20
                                                                                                     threatened to “bury” her in litigation, and played loud music on her property at
                                                                                                21
                                                                                                     night. See Complaint ¶ 397. As a matter of law, such conduct is not “so extreme as
                                                                                                22
                                                                                                     to exceed all bound of that usually tolerated in a civilized community.” See
                                                                                                23
                                                                                                     Schneider v. TRW, Inc., 938 F.2d 986, 992 (9th Cir. 1991) (holding that supervisor
                                                                                                24
                                                                                                     making threatening gestures and screaming at employee while criticizing her did not
                                                                                                25
                                                                                                     amount to outrageous conduct); see also McClintock v. West, 219 Cal. App. 4th 540,
                                                                                                26
                                                                                                     556 (2013) (holding that court properly sustained demurrer to intentional infliction
                                                                                                27
                                                                                                     of emotional distress claim because “[a]s a matter of law, accusing a person of
                                                                                                28
                                                                                                     1226585
                                                                                                                                                30                         Case No. 2:19-CV-05413
                                                                                                                          MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                       Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 31 of 34 Page ID #:432




                                                                                                 1 stalking, stating that one is afraid of him, and refraining from contacting him
                                                                                                 2 directly thereafter is not ‘extreme and outrageous’ conduct . . .”). Even if the
                                                                                                 3 conduct alleged were sufficiently outrageous to state a claim, there is no allegation
                                                                                                 4 that Defendants Drew Milburn, Robert Scott, and Courtney Dorne participated in
                                                                                                 5 such alleged conduct. Therefore, Plaintiffs’ claim for intentional infliction of
                                                                                                 6 emotional distress fails as a matter of law.
                                                                                                 7             M.    Ms. Shulman Cannot Establish a Claim for Elder Financial Abuse
                                                                                                 8             Where, as here, a plaintiff alleges elder abuse based on fraud, see Complaint
                                                                                                 9 ¶402,8 she must do so with particularity. Markowitz v. Diversified Lending Group,
                                                                                                10 Inc., 2009 WL 10670690, at *6 (C.D. Cal. Sept. 3, 2009); see also Lintz v. Bank of
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 America, N.A., 2013 WL 5423873, at *8 (N.D. Cal. Sept. 27, 2013). As discussed in
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12 detail supra, Ms. Shulman fails to allege fraud with particularity. Accordingly, her
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13 claim for elder financial abuse fails.
                                                                                                14             To the extent that Ms. Shulman’s elder abuse claim stems from the allegedly
                                                                                                15 wrongful taking or retention of a 50% share in net income from the crops on the Iron
                                                                                                16 Angel property, damage to Iron Angel, goodwill in the Iron Angel mark, and
                                                                                                17 damage to the Wellsprings property, these damages do not belong to Ms. Shulman.
                                                                                                18 Instead, they are damages incurred, if at all, by 3F, Iron Angel LLC, non-parties, or
                                                                                                19 the Shulman Family Trust, which owns the Iron Angel property. See Complaint,
                                                                                                20 Ex. B.; id. ¶56 n.2. Companies and trusts are not “elders” for purposes of the Elder
                                                                                                21 Abuse Act. See Cal. Welf. & Inst. Code § 15610.27 (elder is “any person residing
                                                                                                22 in [California], 65 years of age or older”).
                                                                                                23             Ms. Shulman’s claim for financial elder abuse should be dismissed.
                                                                                                24
                                                                                                25
                                                                                                26
                                                                                                27
                                                                                                    “The actions of Kaplan and others, as alleged herein and above, are an
                                                                                                     8
                                                                                                28 unconscionable and despicable fraud upon Ms. Shulman.”
                                                                                                     1226585
                                                                                                                                               31                         Case No. 2:19-CV-05413
                                                                                                                         MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                       Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 32 of 34 Page ID #:433




                                                                                                 1             N.    Plaintiffs Cannot Establish a Claim for Malicious Prosecution
                                                                                                 2             To establish a claim for malicious prosecution, a plaintiff must show that the
                                                                                                 3 prior action against her “(1) was commenced by or at the direction of the
                                                                                                 4 defendant,” (2) “was pursued to a legal termination in [her], plaintiff’s favor,” (3)
                                                                                                 5 “was brought without probable cause,” and (4) “was initiated with malice.”
                                                                                                 6 Fleishman v. Superior Court, 102 Cal. App. 4th 350, 354 (2002). Probable cause “is
                                                                                                 7 a legal issue, not a factual one.” Id. “Only those actions that any reasonable
                                                                                                 8 attorney would agree are totally and completely without merit may form the basis
                                                                                                 9 for a malicious prosecution suit.” Id.
                                                                                                10             With regard to the first element, even where a witness knows that an action is
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 groundless, he will not be liable for malicious prosecution unless “his share in
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12 continuing the prosecution [is] active, as by insisting upon or urging further
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13 prosecution.” Zucchet v. Galardi, 229 Cal. App. 4th 1466, 1483 (2014). Ms.
                                                                                                14 Shulman does not assert any action taken by Vertical in connection with the
                                                                                                15 underlying action. With respect to Matt Kaplan and Elyse Kaplan, she asserts only
                                                                                                16 that they entered declarations in the action. Complaint ¶ 146. The Complaint fails
                                                                                                17 to allege Matt Kaplan, Elyse Kaplan, or Vertical insisted upon or urged litigation
                                                                                                18 against Ms. Shulman. Therefore, Ms. Shulman has not met the first element of her
                                                                                                19 malicious prosecution claim against these defendants and the claim against them
                                                                                                20 should be dismissed.
                                                                                                21             O.    Rescission and Constructive Trust Are Not Causes of Action
                                                                                                22             Ms. Shulman’s cause of action for rescission fails as a matter of law because
                                                                                                23 there is no standalone claim for rescission under California law. See Nakash v.
                                                                                                24 Superior Court, 196 Cal. App. 3d 59, 70 (1987) (“Rescission is not a cause of
                                                                                                25 action; it is a remedy.”); see also Taguinod v. World Sav. Bank, FSB, 755 F. Supp.
                                                                                                26 2d 1064, 1072 (C.D. Cal. 2010) (dismissing rescission claim because it is a remedy,
                                                                                                27 not a cause of action); Camofi Master LDC v. Associated Third Party
                                                                                                28
                                                                                                     1226585
                                                                                                                                                32                         Case No. 2:19-CV-05413
                                                                                                                          MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                       Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 33 of 34 Page ID #:434




                                                                                                 1 Administrators, 2016 WL 6834585, at *3 (N.D. Cal. Nov. 21, 2016) (quoting Reyes
                                                                                                 2 v. Wells Fargo Bank, N.A., 2011 WL 30759, at *17 (N.D. Cal. Jan. 3, 2011).
                                                                                                 3             Similarly, Ms. Shulman’s cause of action for constructive trust against
                                                                                                 4 Vertical Wellness fails as a matter of law because constructive trust is a remedy, not
                                                                                                 5 a cause of action. Taguinod v. World Sav. Bank, FSB, 755 F. Supp. 2d 1064 (C.D.
                                                                                                 6 Cal. 2010) (granting motion to dismiss as to claim for constructive trust because
                                                                                                 7 constructive trust is not a cause of action); see also Embarcadero Mun.
                                                                                                 8 Improvement Dist. v. County of Santa Barbara, 88 Cal. App. 4th 781, 793 (2001).
                                                                                                 9 III.        CONCLUSION
                                                                                                10             Defendants’ motion to dismiss should be granted.
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 DATED: August 20, 2019                ELKINS KALT WEINTRAUB REUBEN
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                                                         GARTSIDE LLP
                                                                                                12
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13
                                                                                                14                                       By:         /S/ Julie Z. Kimball
                                                                                                15                                             JULIE Z. KIMBALL
                                                                                                16                                             Attorneys for Defendants Todd Kaplan,
                                                                                                                                               Medical Investor Holdings LLC dba Vertical
                                                                                                17                                             Companies, Vertical Wellness, Inc., Matt
                                                                                                18                                             Kaplan, Drew Milburn, Courtney Dorne, Smoke
                                                                                                                                               Wallin, Robert Scott Kaplan aka Robert Scott,
                                                                                                19                                             Elyse Kaplan, Jeff Silver, Iron Angel II, LLC,
                                                                                                20                                             and NCAMBA9, Inc.

                                                                                                21
                                                                                                22
                                                                                                23
                                                                                                24
                                                                                                25
                                                                                                26
                                                                                                27
                                                                                                28
                                                                                                     1226585
                                                                                                                                               33                         Case No. 2:19-CV-05413
                                                                                                                         MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
                                                                       Case 2:19-cv-05413-AB-FFM Document 21-1 Filed 08/20/19 Page 34 of 34 Page ID #:435




                                                                                                 1                                  PROOF OF SERVICE
                                                                                                 2             Francine Shulman; Iron Angel, LLC, et al. v. Todd Kaplan, et al.
                                                                                                                                 Case No. 2:19-CV-05413
                                                                                                 3 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                                                                 4        At the time of service, I was over 18 years of age and not a party to this
                                                                                                   action. I am employed in the County of Los Angeles, State of California. My
                                                                                                 5 business address is 10345 W. Olympic Blvd., Los Angeles, CA 90064.
                                                                                                 6        On August 20, 2019, I served true copies of the following document(s)
                                                                                                   described as MIH DEFENDANTS’ MEMORANDUM OF POINTS AND
                                                                                                 7 AUTHORITIES IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’
                                                                                                   COMPLAINT, SUBMITTED IN THE ALTERNATIVE TO MIH DEFENDANTS’
                                                                                                 8 MOTION TO COMPEL ARBITRATION AND STAY ACTION PENDING
                                                                                                   ARBITRATION on the interested parties in this action as follows:
                                                                                                 9
                                                                                                      Stuart C. Plunkett                                 Elliot Siegel
                                                                                                10    Peter K. Huston                                    KING & SIEGEL LLP
                                                                                                      BAKER BOTTS LLP                                    600 Wilshire Blvd., Suite 500
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11    101 California  Street, Suite 3600                 Los Angeles, CA 90017
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                      San Francisco, CA 94111                            telephone: (213) 419-5101
                                                                                                      Telephone: (415) 291-6200                          Email: elliot@kingsiegel.com
                                                                                                12    Email: stuart.plunkett@bakerbotts.com              Attorneys for Defendant Charles
                                                      Los Angeles, California 90064




                                                                                                      peter.huston@bakerbotts.com                        Houghton
                                                         10345 W. Olympic Blvd.




                                                                                                13
                                                                                                      Theresa A. Sutton
                                                                                                14    Kathryn S. Christopherson
                                                                                                      BAKER BOTTS LLP
                                                                                                15    1001 Page Mill Rd., Bldg. 1, Suite 200
                                                                                                      Palo Alto, CA 94304
                                                                                                16    Telephone: (650) 739-7500
                                                                                                      Email: theresa.sutton@bakerbotts.com
                                                                                                      kathryn.christopherson@bakerbotts.com
                                                                                                17    Attorneys for Plaintiffs Francine Shulman,
                                                                                                      Iron Angel, LLC, and 3F, Inc.
                                                                                                18
                                                                                                          BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                                                                                                19 document(s) with the Clerk of the Court by using the CM/ECF system. Participants
                                                                                                   in the case who are registered CM/ECF users will be served by the CM/ECF system.
                                                                                                20 Participants in the case who are not registered CM/ECF users will be served by mail
                                                                                                   or by other means permitted by the court rules.
                                                                                                21
                                                                                                          I declare under penalty of perjury under the laws of the United States of
                                                                                                22 America   that the foregoing is true and correct and that I am employed in the office
                                                                                                   of a member of the bar of this Court at whose direction the service was made.
                                                                                                23        Executed on August 20, 2019, at Los Angeles, California.
                                                                                                24
                                                                                                25                                                     /S/ Melanie G. Yuen
                                                                                                26                                              Melanie G. Yuen
                                                                                                27
                                                                                                28
                                                                                                     1226585
                                                                                                                                            34                         Case No. 2:19-CV-05413
                                                                                                                      MEMO OF POINTS & AUTHORITIES ISO MOTION TO DISMISS
